DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claim 2-7, in the reply filed on 03/02/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 
Claim 7 requires a broader range of the atomic ratio of silicon to oxygen than that required by claim 2, from which claim 7 depends. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hames (US 6,100,160).
In reference to claim 2, Hames (US 6,100,160), hereafter “Hames,” discloses a shallow trench isolation structure comprising a liner layer, 240 in Figure 2I, wherein the liner layer comprises a silicon oxide film having an atomic ratio of silicon to oxygen of 1:1, Figure 6 and col. 4 lines 50-60, and a refractive index (RI) from 1.459 to 1.483, col. 4 lines 4-6 and claim 12.
Regarding the silicon oxide film being made by a PEALD process, this is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. In this case, Hames suggests a film with the claimed properties and thus the method does not result in a structural difference.
In reference to claim 3, Hames discloses the silicon oxide film comprises less than 3 atomic % of impurities, Figure 6, region C below 3% N, and col. 4 lines 50-60.

In reference to claim 7, Hames discloses the silicon oxide film has an atomic ratio of silicon to oxygen of 0.5:1 to 1.1:1, Figure 6, regions B and C, and col. 4 lines 50-60.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hames (US 6,100,160) in view of Gabric et al. (US 2008/0308898).
In reference to claim 4, Hames does not disclose wherein the silicon oxide film comprises less than 3 atomic % of impurities wherein the impurities comprise carbon (C) atoms and nitrogen (N) atoms.
Gabric et al. (US 2008/0308898) discloses an isolation feature including a liner layer, 106 in Figure 1, comprising silicon oxide wherein the silicon oxide film comprises less than 3 atomic % of impurities wherein the impurities comprise carbon (C) atoms and nitrogen (N) atoms, paragraphs 51-55. It would have been obvious to one of ordinary skill in the art at the time of the invention for the silicon oxide film to comprise less than 3 atomic % of impurities wherein the impurities comprise carbon (C) atoms and nitrogen (N) atoms. One would have been motivated to do so in order to control the dielectric constant and growth conditions, paragraph 51.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN R JUNGE/Primary Examiner, Art Unit 2897